Citation Nr: 0101563	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-19 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for atopic dermatitis, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from February 1992 to 
September 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

It appears from a discussion at a hearing held before the 
undersigned in May 2000, via videoconference techniques, that 
the veteran raised an issue of entitlement to service 
connection for a psychiatric disorder as secondary to his 
service-connected atopic dermatitis.  That issue has not been 
prepared for appellate review, and is referred back to the 
RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's atopic dermatitis is currently productive 
of complaints of burning with perspiration, as well as 
itching; recent medical evidence reveals a few blisters on 
the forehead and upper back, some lichenification on both 
arms associated with some exfoliation, and some nervousness; 
the medical evidence indicates that there were no ulcers, 
very little crusting, and no drainage from any lesions.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for atopic 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including § 4., Diagnostic Code  (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected atopic dermatitis should be rated higher 
than the current 30 percent rating.  

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified as amended, in part, at 38 U.S.C. § 5103A).  This 
law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  Moreover, the claims file 
contains VA medical records dated as recent as May 2000, and 
the veteran testified at a hearing before the undersigned 
Member of the Board in May 2000.  As such, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal, and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  

Additionally, the Board notes that in May 2000 and January 
2001, the veteran submitted additional evidence in support of 
his appeal, along with a waiver of RO consideration of that 
evidence.  As such, the Board need not refer that evidence 
back to the RO, and the Board will proceed with appellate 
review.  See 38 C.F.R. § 20.1304(c).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A brief review of the history of this appeal is as follows.  
In an April 1996 rating decision, the veteran was awarded 
service connection for atopic dermatitis (body rash), and a 
10 percent rating was assigned from September 1995.  

In an August 1996 VA skin examination, the veteran was 
diagnosed with atopic dermatitis.  He complained of constant 
itching, and indicated that perspiration aggravated his skin 
condition.  It was noted that the skin condition was present 
most the time, and was located on his arm, chest, back, neck, 
and face.  It was also noted that the skin disorder caused 
nervousness.  In light of the foregoing, in an August 1996 
rating decision, the rating for the veteran's atopic 
dermatitis was increased to 30 percent, effective from 
September 1995.  

In November 1998, the veteran filed a claim for an increased 
rating for his atopic dermatitis.  He underwent a VA 
examination in December 1998, and was diagnosed with atopic 
dermatitis.  The veteran indicated that since he was in 
service, he had an itchy rash, which he thought was due to 
diesel fuel exposure.  He described the rash as blistery and 
pruritic.  He would get papules on the back of his head, 
face, chest, arms, or legs.  He indicated that he always had 
a rash somewhere.  He also indicated that being nervous or 
anxious seemed to aggravate the pruritus, as well as 
scratching or sweating.  He stated that hot showers would 
relieve his itching.  Physical examination revealed a few 
blisters on the forehead and upper back, as well as some 
lichenification on both arms associated with some 
exfoliation.  There were no ulcers, and very little crusting; 
there was no drainage from any lesions.  In an April 1999 VA 
examination report, the findings in the December 1998 VA 
examination were restated, and there was an addendum, which 
states the following:  "[a]s a result of the [veteran's] 
atopic dermatitis he has a generalized pruritus and 
generalized nervous condition."  

An August 1999 VA outpatient treatment record indicates that 
the veteran was diagnosed with chronic dysthymia.  

In a September 1999 hearing at the RO, the veteran indicated 
that he was currently being treated with Hydroxyzine.  He 
stated that it works sometimes, but he thought he was 
becoming immune to it.  He indicated that the rash burned 
when he would sweat, and if he sweated while sleeping, he 
would wake up.  He also stated that he had difficulty 
sleeping due to his migraines.  The veteran was currently 
working at the Post Office, and had been there since October 
1996.  

An April 2000 VA outpatient treatment record indicates that 
the veteran was afflicted with chronic headaches and atopic 
dermatitis.  He found both conditions distressful to him, as 
he could not do things he used to do, and he was ashamed to 
leave his house due to his appearance and discomfort.  A May 
2000 record indicates that the veteran's atopic dermatitis 
was affecting his anal area, and may be a secondary type of 
infection in that area.

In the May 2000 hearing before the undersigned, the veteran 
testified that his skin condition changed daily, and when it 
would flare up, he would experience blisters and itching.  
The blisters were small, and would lead to crusting.  He 
stated that the rash was on areas including his arms, face, 
eyes, nose, and head.  The medications he used were to cut 
down on the dryness, to help the itching.  

The veteran is currently assigned a 30 percent rating for his 
atopic dermatitis, pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  See 38 C.F.R. § 4.20.  A 30 percent rating is 
prescribed for eczema manifested by exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating requires evidence of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

The Board has thoroughly reviewed the evidence of record, as 
summarized above, but finds that the preponderance of the 
evidence is against a rating in excess of 30 percent for the 
veteran's atopic dermatitis.  The veteran described his skin 
condition as blistery and itching, and stated that the rash 
burned with perspiration, and itched.  He reported that the 
rash was always on some part of his body, and particularly 
noted it on his arms and face.  The August 1996 VA skin 
examination contains little clinical findings.  Rather, it 
appears to primarily note the veteran's complaints.  In the 
November 1998 VA examination, it was noted that there were 
few blisters on the veteran's forehead and upper back, as 
well as some lichenification on both arms with some 
exfoliation.  

The Board finds that the foregoing symptoms most closely 
approximate that for a 30 percent rating, by analogy to 
38 C.F.R. § 4.118, Diagnostic Code 7806, which rates eczema.  
See 38 C.F.R. § 4.20.  In that regard, the veteran complained 
of itching, and there is apparent evidence of a skin disorder 
on his arms, face, and back.  However, there is no medical 
evidence of record that indicates that the veteran has 
exudation, extensive lesions, or marked disfigurement, which 
are criteria required for the currently assigned 30 percent 
rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  
Moreover, while there is some medical evidence suggesting 
that the veteran has some nervousness related to his skin 
condition, the November 1998 VA examination report clearly 
indicates that the veteran did not have any ulcers, there was 
no drainage from any lesions, and there was no crusting.  The 
Board acknowledges the clinical findings of "some 
exfoliation," but there was no evidence of extensive 
exfoliation.  In the absence of evidence of ulceration, or 
extensive exfoliation or crusting, the veteran simply does 
not meet the criteria for a 50 percent rating for his 
service-connected atopic dermatitis under Diagnostic Code 
7806, despite any possible nervous manifestations.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.  In that regard, the 
Board reiterates that the criteria for a 50 percent rating 
under Diagnostic Code 7806, includes findings of systemic or 
nervous manifestations, or exceptionally repugnant, and 
ulceration or extensive exfoliation or crusting.  In the 
present case, there is no evidence that the veteran's skin 
disability it exceptionally repugnant, and as discussed 
above, the evidence does not support findings of ulceration 
or extensive exfoliation or crusting.  Therefore, the 
criteria for a 50 percent rating under Diagnostic Code 7806 
are not met.  The Board has considered other potentially 
applicable rating codes, but finds no other diagnostic code 
that would allow for a higher rating.  In short, the Board 
finds that the preponderance of the evidence is against 
entitlement to a rating in excess of 30 percent for the 
veteran's atopic dermatitis, and the appeal is denied.  

In reaching the foregoing determination, the Board has 
considered both the history of the veteran's atopic 
dermatitis, as well as the more recent clinical 
manifestations.  The Board has also considered any effects on 
the veteran's earning capacity and his ordinary activity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  All pertinent aspects 
of 38 C.F.R. Parts 3 and 4 have been considered.  In 
conclusion, the current medical evidence is consistent with 
no more than a 30 percent rating for atopic dermatitis.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for a higher rating.  As 
the positive and negative evidence is not in equipoise, the 
benefit of the doubt rule is not applicable in this case.

Finally, the Board notes that in the September 1999 hearing 
at the RO, the veteran testified that he was working at the 
Post Office, and that he had been there since October 1996.  
The veteran has not specifically contended that his atopic 
dermatitis adversely affected his employability.  
Nevertheless, the Board points out that the VA Schedule for 
Rating Disabilities is premised on the average impairment in 
earning capacity resulting from service-connected diseases 
and injuries and their residuals.  38 C.F.R. § 4.1.  In this 
regard, the effects of the veteran's atopic dermatitis 
employability is reflected in the currently assigned rating.  
Moreover, there is no evidence in the record, nor is it 
specifically contended otherwise, that the schedular criteria 
are inadequate to evaluate the veteran's atopic dermatitis.  
As such, the Board finds no basis to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The criteria not having been met, the claim for a rating in 
excess of 30 percent for atopic dermatitis is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

